The Honorable John Ward Representative, District 65 2705 Donaghey Drive North Little Rock, AR 72116
Dear Representative Ward:
This is in response to your opinion request wherein you posed the following inquiries which appear to result from the apparent conflicts between Act 624 and Act 762 of 1987, to-wit:
   1. By virtue of Act 624, is a school district required to enroll the children of teachers who reside in other districts and whose children have been attending in another district if the receiving district is currently under a desegregation order?
   2. Would it be considered a "transfer" under Act 762 for children who have been attending another district to enroll in another under the provisions of Act 624?
   3. Would it be considered a "transfer" under Act 762 for the receiving district to enroll children of teachers who reside in other districts (by virtue of Act 624) which children have not been enrolled in any district (e.g., first graders)?
Act 624 of Section 1987 provides in pertinent part as follows:
   SECTION 1.  The children or wards of any person who is a public school teacher in one school district in this State and a resident of another school district in this State shall be entitled to be enrolled and to attend school in either the district in which the parent or guardian resides or the district in which the parent or guardian is a public school teacher.
Act 762 of 1987 limits legal transfers among school districts to those situations where such transfer would not adversely impact the racial balance of either the sending or receiving district if one of the districts were under a court ordered desegregation plan.
Because Act 624 of 1987 entitles children of public school teachers to attend school in either their resident district or the district wherein their parent or guardian teaches, it is the opinion of this Office that such children are not transfers and would not come under the limiting provisions of Act 762 of 1987. Thus, in response to your question 1, the school district wherein the parent or guardian teaches would be required to accept the child of the parent or guardian.  As stated above, the answer to your question 2 is that a child coming under the provisions of Act 624 would not be considered a transfer under Act 762.  And, new students (e.g., first graders) availing themselves of the special provisions of Act 624 would also not be considered transfers under Act 762.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.